DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Response to Amendment
The amendment filed on July 5, 2022 in response to the previous Office Action (03/04/2022) is acknowledged and has been entered.
	Claims 1 – 21 are currently pending.
	Claim 5 is canceled.
	Claims 2 – 4 and 7 – 21 withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. in view of Stark (US 20180063459).
Regarding claim 5, Lyu et al. disclose all of the aforementioned limitations of claim 1. Lyu also teaches further comprising an output transistor connected to a column output line(224/226) (¶20). Lyu fails to explicitly disclose wherein the imaging device further comprises an output transistor controlled by a bias signal and a switch configured to switch the output transistor between a grounded state and a column output line, wherein the output transistor is connected to a column output line under the rolling shutter state and the output transistor is grounded under the global shutter state.
	In the same field of endeavor, Stark teaches wherein the imaging device further comprises an output transistor (210) controlled by a bias signal (BIAS) and a switch (402) configured to switch the output transistor between a grounded state (V3) and a column output line (VX1), wherein the output transistor is connected to a column output line under the rolling shutter state (second mode) and the output transistor is grounded under the global shutter state (first mode) (¶66-67: A first terminal 402a of first switch 402 may be coupled, via second column line VX2, to the source of fourth transistor 210 of each pixel 114 of a given column of the N columns of pixels 114 in sensor array 102. Second column line VX2 may be referred to as a voltage supply line since a second terminal 402b of first switch 402 may be coupled to (e.g. tied to) third supply voltage V3 in response to pixel 114 operating in the first mode (e.g. as shown in FIG. 4A). On the other hand, second terminal 402b of first switch 402 may be coupled to (e.g. tied to) output line VO (or to column current source 238) in response to pixel 114 operating in the second mode (e.g. as shown in FIG. 4B).). In light of the teaching of Stark, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Stark’s configuration in Lyu’s system because an artisan of ordinarily skill would recognize that this would result in low-noise signal readout and may be used in conditions where motion blur is the dominant motion artifact (e.g. in low-light situations).

	Regarding claim 6, Lyu et al. in view of Stark disclose all of the aforementioned limitations of claim 1. Stark also teaches wherein the bias signal functions as a selection signal under the rolling shutter state and the bias signal controls an off-and-on state of the output transistor under the global shutter state (fig. 3, 5; ¶35, 67: control signal BIAS may be supplied to a gate of fourth transistor 210 and may be operable to turn fourth transistor 210 ON or OFF; in the second mode, output line VO (or column current source 238) may be decoupled from first column line VX and from the sources of transistors 216 and 222. Instead, output line VO (or column current source 238) may be coupled, via second column line VX2, to the source of fourth transistor 210 of each pixel 114 of a given column of the N columns of pixels 114 in sensor array 102.).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698